Lathrop, J.
The plaintiff and the defendant owned adjoining parcels of land abutting on the rear on a high ledge, fifty or seventy-five feet high. The surface of the plaintiff’s lot was mostly on the upper part of the ledge, and the defendant’s below. Through the negligence of the defendant in blasting on his portion of the ledge, the plaintiff’s house was injured, and a wall about twenty-five feet in length, together with one hundred and eighteen square feet of the plaintiff’s soil and rock, was destroyed. The jury returned a verdict for the plaintiff for $250, and the case is brought here on exceptions to the admission of evidence.
The first question is, whether one Mack, who qualified as an expert on building and stone work, was also qualified as an expert on blasting. We are of opinion that, on the evidence stated in the bill of exceptions, it was within the power of the judge who presided in the lower court to allow him to testify as an expert. Manning v. Lowell, 173 Mass. 100.
The remaining question is whether Mack could testify as to the cost of building a new wall. For this purpose he gave two estimates, according to different plans. The objection made to this evidence is that it does not give the true measure of damages. But We are of opinion that the jury might well have found that this was the cheapest way of repairing the injury done; and that the instructions to the jury on the question of damages were so full and explicit that the defendant has no ground of exception.

Exceptions, overruled.